In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-242 CR

NO. 09-05-243 CR

____________________


PERCY ANDREPONT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 92049 and 93377




MEMORANDUM OPINION
	Percy Andrepont was convicted of the offense of burglary of a building in Cause
No. 92049 and was convicted of burglary of a habitation in Cause No. 93377.  Andrepont
filed notice of appeal on June 8, 2005.  In each case, the trial court entered a certification
of the defendant's right to appeal in which the court certified that this is a plea-bargain
case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court's certifications have been provided to the Court of Appeals by the district clerk.
	On June 8, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered July 27, 2005
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.